1

2
                                    UNITED STATES DISTRICT COURT
3
                                           DISTRICT OF NEVADA
4

5     DAVID BURNS,                                                 Case No. 2:19-cv-00722-JAD-NJK
6                                                 Plaintiff,                  ORDER
              v.
7
      HANF et al.,
8
                                           Defendants.
9

10           This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983

11   by a state prisoner. Plaintiff has submitted an application to proceed in forma pauperis. Docket

12   No. 1. Based on the financial information provided, the Court finds that Plaintiff is unable to

13   prepay the full filing fee in this matter.

14           The Court entered a screening order on October 28, 2020. Docket No. 9. The screening

15   order imposed a 90-day stay and the Court entered a subsequent order in which the parties were

16   assigned to mediation by a court-appointed mediator. Docket Nos. 9, 13. The parties did not settle

17   at mediation. Docket No. 19. This case will therefore proceed on the normal litigation track.

18           For the foregoing reasons, IT IS ORDERED that:

19           1.      Plaintiff’s application to proceed in forma pauperis, Docket No. 1, is GRANTED.

20   Plaintiff shall not be required to pay an initial installment of the filing fee. In the event that this

21   action is dismissed, the full filing fee must still be paid pursuant to 28 U.S.C. § 1915(b)(2).

22           2.      The movant herein is permitted to maintain this action to conclusion without the

23   necessity of prepayment of any additional fees or costs or the giving of security therefor. This

24   order granting leave to proceed in forma pauperis shall not extend to the issuance and/or service

25   of subpoenas at government expense.

26           3.      Pursuant to 28 U.S.C. § 1915, as amended by the Prison Litigation Reform Act, the

27   Nevada Department of Corrections will forward payments from the account of David Burns,

28   #1139521 to the Clerk of the United States District Court, District of Nevada, 20% of the preceding

                                                               1
1    month's deposits (in months that the account exceeds $10.00) until the full $350 filing fee has been

2    paid for this action. The Clerk of the Court will send a copy of this order to the Finance Division

3    of the Clerk’s Office. The Clerk will send a copy of this order to the attention of Chief of Inmate

4    Services for the Nevada Department of Corrections, P.O. Box 7011, Carson City, NV 89702.

5            4.     The Clerk of the Court shall electronically SERVE a copy of this order and a copy

6    of Plaintiff’s first amended complaint, Docket No. 7, on the Office of the Attorney General of the

7    State of Nevada by adding the Attorney General of the State of Nevada to the docket sheet. This

8    does not indicate acceptance of service.

9            5.     Service must be perfected, no later than July 27, 2021, pursuant to Fed. R. Civ. P.

10   4(m).

11           6.     Subject to the findings of the screening order, Docket No. 9, no later than May 19,

12   2021, the Attorney General’s Office shall file a notice advising the Court and Plaintiff of: (a) the

13   names of the defendants for whom it accepts service; (b) the names of the defendants for whom it

14   does not accept service, and (c) the names of the defendants for whom it is filing the last-known-

15   address information under seal. As to any of the named defendants for whom the Attorney

16   General’s Office cannot accept service, the Office shall file, under seal, but shall not serve the

17   inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such information.

18   If the last known address of the defendant(s) is a post office box, the Attorney General's Office

19   shall attempt to obtain and provide the last known physical address(es).

20           7.     If service cannot be accepted for any of the named defendant(s), Plaintiff shall file

21   a motion identifying the unserved defendant(s), requesting issuance of a summons, and specifying

22   a full name and address for the defendant(s). For the defendant(s) as to which the Attorney General

23   has not provided last-known-address information, Plaintiff shall provide the full name and address

24   for the defendant(s).

25           8.     If the Attorney General accepts service of process for any named defendant(s), such

26   defendant(s) shall file and serve an answer or other response to the first amended complaint

27   (Docket No. 7) no later than June 28, 2021.

28

                                                      2
1           9.      Plaintiff shall serve upon defendant(s) or, if an appearance has been entered by

2    counsel, upon their attorney(s), a copy of every pleading, motion or other document submitted for

3    consideration by the Court. If Plaintiff electronically files a document with the Court’s electronic-

4    filing system, no certificate of service is required. Fed. R. Civ. P. 5(d)(1)(B); Nev. Loc. R. IC 4-

5    1(b); Nev. Loc. R. 5-1. However, if Plaintiff mails the document to the Court, Plaintiff shall

6    include with the original document submitted for filing a certificate stating the date that a true and

7    correct copy of the document was mailed to the defendants or counsel for the defendants. If

8    counsel has entered a notice of appearance, Plaintiff shall direct service to the individual attorney

9    named in the notice of appearance, at the physical or electronic address stated therein. The Court

10   may disregard any document received by a district judge or magistrate judge which has not been

11   filed with the Clerk, and any document received by a district judge, magistrate judge, or the Clerk

12   which fails to include a certificate showing proper service when required.

13          10.     This case is no longer stayed.

14
            DATED: April 28, 2021.
15

16
                                                     NANCY J. KOPPE
17                                                   UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                       3
